DETAILED ACTION
This is the first Office Action regarding application number 16/789,871, filed on 02/13/2020, which is a continuation of application number 15/509,075, filed on 03/06/2017, which is a 371 of PCT/US2015/049858, filed on 09/12/2015, and which claims priority to provisional application number 62/049,891, filed on 09/12/2014.
This action is in response to the Applicant’s Response dated 03/25/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election of Restricted Inventions
The Applicant’s election without traverse of Species A1 (claims 1-13 and 15-20) in the reply filed on 03/25/2021 is acknowledged.  Examination of Species A1 included prior art that also teaches the subject matter of non-elected Species A2. According, the restriction requirement is withdrawn.

Status of Claims
Claims 1-20 are currently pending.
Claims 14-20 are new.
Claims 1, 2 and 5-13 are amended.
Claims 1-20 are examined below.
No claim is allowed.

Claim Rejections - 35 USC § 112
Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 9, 15, 16, 18, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Wands Analysis:  (Note MPEP 2164.01(a))
(A)  Breadth of claims:
The limitations of the claims broadly state a layered structure formed of semiconductor nanocrystals exhibiting a peak external quantum efficiency exceeding 100% (claims 15 and 16), substantially no pores, pinholes, or defects (claim 18), and 
(B) The nature of the invention:
The invention is a layered structure comprising a semiconductor film of unsintered or partially sintered nanocrystals substantially free of capping ligands, among other recited features.
(C) The state of the prior art:
Given the state of the prior art, the claimed layered structure and additional recited features requires a more detailed disclosure by the Applicant in order to enable one skilled in the art to construct a layered structure comprising a semiconductor film of unsintered or partially sintered nanocrystals substantially free of capping ligands also including an organic semiconductor material, exhibiting a peak external quantum efficiency exceeding 100%, substantially no pores, pinholes, or defects, and nanocrystals partially embedded into a polymeric material.
(D) The level of one of ordinary skill:
One of ordinary skill in this art is considered to be a scientist or other highly educated and trained practitioner, skilled in the methods of photovoltaic design and processes, with knowledge of standard photovoltaic devices, and familiar with parameters that affect the formation and performance of such devices.
(E) The level of predictability in the art:
The level of predictability in the art is considered to be low, inasmuch as there are numerous variables known to affect photovoltaic device manufacturing and performance.

The Applicant does not provide adequate direction as to how to formulate a device which meets the claim limitations.  Specifically, the Applicant does not disclose examples or embodiments recited above in section (A) or the necessary materials that would be required to construct said inventions.  Further, the applicant’s extremely limited examples demonstrating the claimed quantum efficiencies include only specific materials and arrangements that do not enable the broad scope presently recited in claims 15 and 16.
(G) The existence of working examples:
The working examples in the instant specification only provide enablement for the claimed limitations wherein the method of making the layered structure uses CIS nanocrystals.  No other working examples are provided that meet the claimed limitations.  The Examiner also notes that the claimed EQE peaks were achieved in examples only with specific probe beam intensities (Table 1 of the instant specification). The applicant also did not test or examine any other working examples that included organic semiconductors, polymeric substrates, or demonstrate a semiconductor layer having substantially no pores, pinholes, or defects
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
The Applicant has not enabled one of ordinary skill in the art at the time of the invention to produce and use the invention.  Therefore, an undue level of experimentation would be required for one of ordinary skill in the art to produce the layered structures recited by claims 9, 15, 16, 18, and 20. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 10, 13, 14, and 19 are rejected under 35 U.S.C. 102(a) as being anticipated by AKHAVAN (“Spray-deposited CuInSe2 nanocrystal photovoltaics”).
Regarding claim 1, AKHAVAN teaches a layered structure, comprising: 
a semiconductor layer comprising a film of unsintered or partially sintered nanocrystals substantially free of capping ligands (CIS semiconductor nanocrystals, no annealing or sintering step was performed), 
wherein the semiconductor layer exhibits individual grains of nanometer-scale dimensions in electrical contact with one another (Fig. 1b); and 
a first electrode (molybdenum, gold, or ITO, pg. 1601, section titled “PV device fabrication and testing).

Regarding claim 2, AKHAVAN teaches the layered structure of claim 1, further comprising a second electrode and a second semiconductor layer different from the semiconductor layer (CdS buffer layer, pg. 1602), wherein the first electrode and the 

Regarding claim 3, AKHAVAN teaches the layered structure of claim 2, wherein at least one of the first and second electrodes comprises a transparent conductive layer (ITO is a transparent conductor layer).

Regarding claim 4, AKHAVAN teaches the layered structure of claim 2, wherein at least one of the first and second electrodes comprises a reflective metal (molybdenum and gold are reflective metals).

Regarding claim 6, AKHAVAN teaches the layered structure of claim 1, wherein the individual grains have an average size of from about 0.1 nm to about 100 nm (nanocrystal grains have an average diameter of 12 ± 4 nanometers).

Regarding claim 10, AKHAVAN teaches the layered structure of claim 1, comprising a photovoltaic device (first two words or the abstract).

Regarding claim 13, AKHAVAN teaches the layered structure of claim 1, further comprising a substrate supporting the semiconductor layer and the first electrode, wherein the substrate is selected from the group consisting of glass, nanowire, nanotube, quartz, metal alloy, and metal foil (soda lime glass or kapton, sentence bridging pages 1601-1602).

Regarding claim 14, AKHAVAN teaches the layered structure of claim 1, further comprising a substrate supporting the semiconductor layer and the first electrode, wherein the substrate comprises plastic, paper, or polymer material (soda lime glass or kapton, sentence bridging pages 1601-1602).

Regarding claim 19, AKHAVAN teaches the layered structure of claim 1, comprising a semiconductor junction device (a photovoltaic device is a semiconductor junction device, here the junction is CIS/CdS).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over AKHAVAN (“Spray-deposited CuInSe2 nanocrystal photovoltaics”) in view of NOVACENTRIX (“PulseForge 3300,” accessible at the Internet Archive as early as June 19, 2012).
Regarding claims 5, 7, and 8, AKHAVAN teaches the layered structure of claim 1, but does not disclose expressly that the nanocrystals are partially fused together to form the individual grains of nanometer-scale dimensions in electrical contact with one another (claim 5), that the nanocrystals comprise nanocrystals irradiated with one or more pulses of light for removal of capping ligands (claim 7), or that the nanocrystals comprise nanocrystals irradiated with one or more pulses of light from a flash lamp (claim 8).
NOVACENTRIX teaches a method of treating CIGS semiconductor materials deposited on a variety of substrate materials, wherein a broad band lamp flashes pulses of light to create high temperatures in the semiconductor material without damaging the underlying substrate.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of AKHAVAN and add a step of irradiating the semiconductor nanocrystals with light pulses as taught by NOVACENTRIX in order to anneal and recrystallize the semiconductor material without damaging the underlying substrate.  Skilled artisans would appreciate the utility of the process described in NOVACENTRIX because AKHAVAN specifically describes the need for a process that provides a low-temperature annealing of the layered structure that would also allow for roll-to-roll processing on plastic substrates (NOVACENTRIX, 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over AKHAVAN (“Spray-deposited CuInSe2 nanocrystal photovoltaics”) in view of LUNDBERG (“The effect of Ga-grading in CIGS thin film solar cells”).
Regarding claim 17, AKHAVAN teaches the layered structure of claim 1, but does not disclose expressly that the semiconductor layer exhibits a composition gradient from one side of the semiconductor layer to another side of the semiconductor layer.
LUNDBERG teaches that adding a composition gradient within a semiconductor layer can increase the efficiency of the device (abstract and conclusion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify AKHAVAN and add a composition gradient to the semiconductor layer as taught by LUNDBERG in order to increase the device efficiency.


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721